Citation Nr: 1621286	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right knee disability.  Specifically, as he stated in correspondence to VA in March 2012, he contends that he developed this disability as a result of his activities in "Jump School" in service.  He stated that he had constant pain from his knees whenever he walked short distances.

The Veteran's DD Form 214 shows that he received the Parachute Badge.  The Board also notes that an undated service treatment form indicated that the Veteran had painful joints, knees, and cramps in legs.

The Veteran was afforded a VA examination in July 2012 in which no right knee disability was noted.  In an addendum VA opinion received in December 2012, the VA examiner stated that the Veteran did not have a current right knee diagnosis; there was no opinion because there was no diagnosis.

The RO denied entitlement to service connection for a right knee condition in February 2013, finding that the evidence of record did not show a current disability.

VA treatment records show a diagnosis of right knee full-thickness chondral defect in the lateral tibial plateau with menisci and ligaments intact in June 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide access to the electronic claims file to the July 2012 VA examiner, or another appropriate examiner, to provide an addendum opinion on the right knee claim.  After review of the electronic claims file and a copy of this Remand, the examiner is asked to answer the question of whether the current right knee disability, to include chondral defect, is at least as likely as not related to active duty service, to include the Veteran's activities as a paratrooper.

Please consider all lay and medical evidence, including the Veteran's statements and provide an explanation and supporting rationale for the conclusion.

If an opinion cannot be reached without resort to speculation, the examiner is asked to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.
 
2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




